     Case 2:19-cv-02221-JAM-DB Document 10 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JEROME A. CLAY,                                   No. 2:19-cv-2221 JAM DB PS
12                       Plaintiff,
13            v.
14    TRANSWORLD SYSTEMS INC., et al,                   ORDER
15                       Defendants.
16

17           Plaintiff is proceeding in this action pro se. The matter was referred to a United States

18   Magistrate Judge pursuant to Local Rule 302(c)(21).

19           On December 2, 2020, the magistrate judge filed findings and recommendations herein

20   which were served on plaintiff and which contained notice to plaintiff that any objections to the

21   findings and recommendations were to be filed within thirty days after service of the findings and

22   recommendations. The thirty-day period has expired, and plaintiff has not filed any objections to

23   the findings and recommendations.

24           The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26           Accordingly, IT IS HEREBY ORDERED that:

27           1. The findings and recommendations filed December 2, 2020 (ECF No. 9) are adopted in

28   full;

                                                        1
      Case 2:19-cv-02221-JAM-DB Document 10 Filed 03/22/21 Page 2 of 2


 1         2. Plaintiff’s November 4, 2019 complaint (ECF No. 1) is dismissed without prejudice;
 2   and
 3         3. This action is closed.
 4

 5
     DATED: March 19, 2021                        /s/ John A. Mendez
 6
                                                  THE HONORABLE JOHN A. MENDEZ
 7                                                UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
